Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/13/22.  Claims 1-3,16,23 are amended.  Claims 13,17,22 are cancelled and claims 23-25 are added.  Claims 1-12,14-16,18-21 and 23-25 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1,3-6,14-16,18-19,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska ( 2016/0249627)
For claim 1, Okoniewska discloses a baked good comprising slowly available glucose ( SAG) content of at greater than about 15g/100g of the baked good, a water activity of about .4-.9 and a total starch content.  The slowly digestible starch content ( SDS) equals the SAG content because there is no other SAG source than starch.  Thus, the SDS is greater than about 15g/100g of the baked good.  With respect to the amylose content, the claim recites a baked good comprising starch.  Amylose is a natural component of starch.  Starch normally contains about 20-30% amylose unless it’s a special variety like waxy which contain very little amylose or high amylose starch.  The range claimed includes typical amount amylose.  Okoniewska discloses bake good comprising starch; thus, it is expected the amount of amylose is within the range claimed in absence of evidence showing otherwise.  For claim 3, Okoniewska discloses the baked good may contain inclusions and filling which means the inclusions and fillings are optional.  Thus, the baked good can be without inclusion and filling.  With respect to claims 14,15, the claim recites a baked good comprising starch content.  The characteristics in claims 14,15 results from baked good comprising starch.  Okoniewska discloses baked good comprising start; thus, it’s expected the same characteristics are present is absent of evidence showing otherwise.  For claim 16, Okoniewsk discloses a method of producing a baked good comprising admixing starch component with one or more additional ingredients to form a dough and baking the dough to provide baked product having an SAG content of greater than about 15g/100g of SAG which equal SDS and water activity of about .4-.9.  With respect to the amylose content, the claim recites a baked good comprising starch.  Amylose is a natural component of starch.  Starch normally contains about 20-30% amylose unless it’s a special variety like waxy which contain very little amylose or high amylose starch.  The range claimed includes typical amount amylose.  With respect to claims 22-23, the claim recites a baked good comprising starch content.  The characteristics in claim 23 results from baked good comprising starch.  Okoniewska discloses baked good comprising start; thus, it’s expected the same characteristics are present is absent of evidence showing otherwise.  ( see paragraphs 0003-0004, 0014,0017-0021,0024,0025,0031,0057,0069,0072)
Okoniewska does not disclose the degree of gelatinization as in claim 1,4-6,16,18-19.
While Okoniewska does not disclose the degree of gelatinization, Okoniewska discloses in paragraph 0020 that the SAG content in a baked product may be associated with the presence of ungelatinized starch.  During processing of a cereal product, gelatinization of starch reduced the SAG content.  In paragraph 0072, Okoniewska discloses higher SAG content is achieved using low shear and/or low heat processing conditions.  Thus, Okoniewska recognizes that gelatinization affects the SAG content.  Knowing this fact, it would have been within the skill of one in the art to determine the degree of gelatinization depending on the SAG content desired. Furthermore, since the SDS content in the Okoniewska product is the same as the claimed product, it is expected the degree of gelatinization would fall within the claimed ranges.
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (2016/0249627) in view of Clement ( 2016/0143298).
Okoniewski does not disclose the firmness and crumbliness as in claim 2.
Clement discloses a method of making soft cakes.  Clement teaches that the texture such as crumb resilience and hardness of the cakes can be measured with compression program.  ( see paragraphs 0148-0151)
As shown in Clement, the textural properties such as hardness ( firmness) and crumbliness of baked goods can be measured and analyzed.  It is obvious the properties are different for different baked products depending on the textural feel desired.  For instance, the firmness and crumbliness of a soft cake would be different from the firmness and crumbliness of a cookie.  Okoniewski discloses baked products including cake, soft biscuit, cookies, bread etc..  It would have been obvious to one skilled in the art to determine the appropriate firmness and crumbliness depending on the types of baked good and the textural feel desired.  Such parameter can readily be determined by one skilled in the art without undue experimentation.  How the textural measurement is done does not determine the patentability of the product.
Claim(s) 12, 21,24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski ( 2016/0249627) in view of Muller ( 2007/0082109).
Okoniewski does not disclose sago starch as in claims 12, 21,24-25.
Muller discloses slowly digestible starch-containing foodstuffs.  Muller discloses starch used can include corn, wheat, potato, sago etc..  ( see paragraph 0017)
As shown in Muller, different types of starch including sago are used in making foodstuffs containing slowly digestible starch.  It would have been obvious to  one skilled in the art to use sago starch in Okoniewski baked good as an obvious matter of using a known ingredient in a known food product.  The amount use would have been an obvious matter of preference depending on the taste and flavor desired.  Such parameter can readily be determined by one skilled in the art.
Claim(s) 7-11,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski ( 2016/0249627) in view of Boursier ( 2014/0370178).
Okoniewski does not disclose hydrolyzed starch as in claims 7 and 20 and the acid as in claims 8-11.
Boursier discloses baked product. Boursier teaches the inclusion of Nutriose.RTM  which is partially hydrolyzed wheat starch or corn starch derivatives which contain up to 85% fiber.  This richness in fiber makes it possible to increase the digestive tolerance, to improve calorie control, to prolong energy release and to obtain a lower sugar content.  ( see paragraph 0113)
Okoniewski discloses different ingredients are used in the baked good.  In some embodiments, inclusion of certain ingredients may provide increased SAG.  One skilled in the art would have been motivated to add the Nutriose.RTM ingredient disclosed in Boursier to the Okoniewski product to obtain the benefits disclosed in Boursier.  The amount to use depends on the nutritional profile desired and it is a parameter that can be determined by one skilled in the art through routine experimentation. As to the hydrolyze by an acid and the types of acid as in claims 8-11, this is a processing parameter that does not determine the patentability of the product.
Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive.
In the response, applicant argues no combination of Okoniewska, Muller and Boursier teaches, suggests or discloses the claimed amylose ratio content.  The examiner respectfully disagrees. The claims recite a baked good comprising starch.  Amylose is a natural component of starch.  Starch normally contains about 20-30% amylose unless it’s a special variety like waxy which contain very little amylose or high amylose starch.  The range claimed includes typical amount amylose.  Okoniewska discloses bake good comprising starch; thus, it is expected the amount of amylose is within the range claimed in absence of evidence showing otherwise.  Applicant’s claims and the instant specification do not disclose any modification to the starch to alter the amylose content.  Applicant further argues that Okoniewska does not teach, suggest or contemplate formulation or methods of achieving both high gelatinization and high SDS level.  This argument is not persuasive.  The Okoniewska product has a high SDS level because it is disclosed that the SDS level is greater than 15g/100g.  As to the gelatinization, the product in Okoniewska is a baked product.  Thus, it is obvious the starch is gelatinized to a certain degree.  The examiner maintains her position that the specific degree of gelatinization can readily be determined by one skilled in the art depending on the degree of cook desired.  Also, Okoniewska discloses in paragraph 0020 that the SAG content in a baked product may be associated with the presence of ungelatinized starch.  During processing of a cereal product, gelatinization of starch reduced the SAG content.  In paragraph 0072, Okoniewska discloses higher SAG content is achieved using low shear and/or low heat processing conditions.  Thus, Okoniewska recognizes that gelatinization affects the SAG content.  Knowing this fact and also that gelatinization is indicative of  degree of cook, it would have been within the skill of one in the art to determine the optimum degree of gelatinization without undue experimentation. “[D]iscovery of an optimum value of a result effective variable in
a known process is ordinarily within the skill of the art.”In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.”In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  
Applicant further argues that Okoniewska teaches away from gelatinizing starch.  This argument is not persuasive.  The Okoniewska product is a baked product.  Thus, Okoniewska does not teach away from gelatinizing the starch.  Baking to form the baked product would gelatinize the starch to a certain degree.  The specific degree selected would have been an obvious matter of choice as explained above.
	With respect to the Muller and Boursier references, applicant argues they are both silent on the amylose content and the at least 30% gelatinization.  The references are not relied upon for teaching of amylose content and gelatinization.  The reason for incorporating the teaching of Muller and Boursier is clearly explained in the rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 3, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793